         Case 1:19-cr-00012-VSB Document 222 Filed 03/27/20 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       March 27, 2020

BY ECF
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re: United States v. Shakur Pinder, 19 Cr. 12 (VSB)

Dear Judge Broderick:

        Defendant Shakur Pinder was previously accepted, but not formally inducted, into the
Southern District of New York’s Young Adult Opportunity Program (“YAOP”). However, he was
recently arrested in Pennsylvania, and, as a result of this arrest, he is no longer being offered a spot
in the YAOP. The Court had previously excluded time under the Speedy Trial Act through March
25, 2020. (Dkt. No. 219.) The parties respectfully request that the Court set a status conference
for Mr. Pinder in approximately forty-five days. The Government also moves, with the consent
of defense counsel, for the exclusion of time under the Speedy Trial Act through the next-
scheduled conference. This exclusion would be in the interests of justice as it would allow the
parties time to discuss possible dispositions of this matter or to prepare for trial. See 18 U.S.C.
§ 3161(h)(7)(A).

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney
                                                       Southern District of New York

                                                  By: /s/ Daniel G. Nessim
                                                      Jarrod L. Schaeffer
                                                      Daniel S. Nessim
                                                      Assistant United States Attorneys
                                                      Tel: (212) 637-2270 / 2486
